Case 20-31643-KLP   Doc 23    Filed 08/28/20 Entered 08/28/20 14:41:13   Desc Main
                             Document      Page 1 of 12
Case 20-31643-KLP   Doc 23    Filed 08/28/20 Entered 08/28/20 14:41:13   Desc Main
                             Document      Page 2 of 12




                        /s/ Dawn Milton                          08/28/2020

                        Dawn Milton




                    x
Case 20-31643-KLP   Doc 23    Filed 08/28/20 Entered 08/28/20 14:41:13   Desc Main
                             Document      Page 3 of 12
Case 20-31643-KLP   Doc 23    Filed 08/28/20 Entered 08/28/20 14:41:13   Desc Main
                             Document      Page 4 of 12
Case 20-31643-KLP   Doc 23    Filed 08/28/20 Entered 08/28/20 14:41:13   Desc Main
                             Document      Page 5 of 12
Case 20-31643-KLP   Doc 23    Filed 08/28/20 Entered 08/28/20 14:41:13   Desc Main
                             Document      Page 6 of 12
Case 20-31643-KLP   Doc 23    Filed 08/28/20 Entered 08/28/20 14:41:13   Desc Main
                             Document      Page 7 of 12
Case 20-31643-KLP   Doc 23    Filed 08/28/20 Entered 08/28/20 14:41:13   Desc Main
                             Document      Page 8 of 12




                                            /s/ Dawn Milton



                                                Dawn Milton agent



                                                                 08/28/2020
Case 20-31643-KLP   Doc 23    Filed 08/28/20 Entered 08/28/20 14:41:13   Desc Main
                             Document      Page 9 of 12
Case 20-31643-KLP   Doc 23    Filed 08/28/20 Entered 08/28/20 14:41:13   Desc Main
                             Document     Page 10 of 12
Case 20-31643-KLP   Doc 23    Filed 08/28/20 Entered 08/28/20 14:41:13   Desc Main
                             Document     Page 11 of 12
Case 20-31643-KLP   Doc 23    Filed 08/28/20 Entered 08/28/20 14:41:13   Desc Main
                             Document     Page 12 of 12
